Citation Nr: 1111730	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO. 07-31 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond April 7, 2001, for Chapter 30 educational assistance benefits.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1987 to June 1990, and from November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of July 2007 by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO). The appeal was remanded for additional development in December 2009 and now returns to the Board for appellate review.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Therefore, he was scheduled for his requested hearing in August 2009, but failed to report for such hearing.  Consequently, the Board finds that the Veteran's request for a hearing is considered withdrawn.  38 C.F.R.
§ 20.704(d) (2010).


FINDINGS OF FACT

1. The Veteran's delimiting period for receipt of Chapter 30 educational assistance benefits expired on April 7, 2001, ten years after his discharge from service on April 6, 1991.

2. The record does not show, nor has the Veteran alleged, that he suffered from a physical or mental disability which prevented him from initiating or completing his chosen program of education within the otherwise applicable eligibility period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond April 7, 2001, for Chapter 30 educational assistance benefits have not been met.  38 U.S.C.A. 
§§ 3011, 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031, i.e., the regulation pertaining to notice and assistance for claims under Chapter 30.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  To that end, the Veteran was sufficiently advised in the a May 2010 letter as well as the September 2007 statement of the case as to the applicable provisions of law governing his claim as well as the reasons for the denial of such claim.  The Board further finds that the Veteran has been accorded appropriate due process and has presented argument on his own behalf in various documents submitted to VA.

The Board further notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statute and regulations governing VA's duties to notify and assist.

As noted in the Introduction, this case was previously remanded by the Board in December 2009 in order to afford the Veteran notice under the VCAA, allow his representative an opportunity to submit argument on his behalf, and to obtain and associate with the claims file a copy of the RO's July 6, 2007, decision that denied the claim on appeal.  The Board notes that, as indicated previously, the Veteran was provided with VCAA notice in a May 2010 letter.  Additionally, his representative executed a Statement of Accredited Representative in Appealed Case (VA Form 646) in January 2011.  

Relevant to securing the July 6, 2007, decision, the Board notes that such document is still not of record; however, in a Report of General Information (VA Form 21-0820), which was associated with the claims file just prior to the recertification to the Board, the Education Center Manager (ECM) indicated that the July 2007 denial was processed through VA's BDN system and the Veteran was provided with a system-generated letter to explain why his education benefits were denied.  Specifically, the ECM indicated that he was advised that a Veteran has a period of 10 years to use his or her eligibility for education or 66A benefits.  The day following the ending date of this 10-year period is known as the delimiting date.  The delimiting date is the later of the following: 10 years after a person's last discharge or release from active duty; or 20 years from the first day a person becomes eligible for benefits.  The Veteran was further informed that the RO based the decision on information received from the service department and the information he provided, which indicated that he was last discharged or released from active duty on April 6, 1991, which established his delimiting date as April 7, 2001.  As his training period for which he requested payment was later than his delimiting date, education benefits under his program could not be paid.  

Therefore, while the AOJ did not obtain a copy of the July 6, 2007, the substance of it is contained in the claims file, which substantially complies with the Board's prior remand orders such that no further action is required in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

The Veteran was separated from active duty on April 6, 1991.  As such, his delimiting period for receipt of Chapter 30 educational assistance benefits expired on April 7, 2001, ten years after his discharge from service.

The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  The date following the ending date of this ten-year period is called the "delimiting date."  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050.  An extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051.  In this case, it is neither claimed nor shown by the evidence that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 delimiting period.

The Board is bound by the laws and regulations in force.  Therefore, as the Veteran's delimiting date is April 7, 2001, he is ineligible for VA educational assistance after that date.  The Board notes that the Veteran was eligible for and did in fact receive VA assistance in obtaining some education following his discharge from service.  However, the Board further observes that the Veteran does not assert and the evidence does not establish that he had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period. Thus, the criteria for an extension of the Chapter 30 delimiting period have not been met.

The Board acknowledges that the Veteran has asserted that he was informed at the time of his discharge that there would be no delimiting date.  Although VA is required to inform a Veteran correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation by VA or military officials cannot involve payment of benefits where statutory requirements for such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  Moreover, the Board finds this explanation is without merit as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, the regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, 68 S.Ct. 1.  

While the Board is sympathetic to the Veteran's frustration, VA (including the Board) is bound by the applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Additionally, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey at 425.  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As the disposition of the claim is based on the law, and not on the facts of the case, the Veteran's claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, rather than the facts of the case, is controlling, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.

ORDER

An extension of the delimiting date beyond April 7, 2001, for Chapter 30 educational assistance benefits is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


